Karen Kelly, Director, Excellence and Vice P

 



 

 

Exhibit (10.31)



Total Rewards and Operational resident, Human Resources

Personal and Confidential



 

May 31, 2018

 

TO:Roger Byrd

 

FROM:

Karen Kelly, Director, Total Rewards and Oper Excellence and VP, Human Resources

 

SUBJECT:Special Severance Plan

 

Dear Roger:

In recognition of your critical contributions to the Legal organization, I am
pleased to inform you of the Company’s agreement to provide you with special
severance protection, effective upon your agreement with the terms of this
letter (“Agreement”). We hope that by providing you with this enhanced severance
protection, you can maintain focus on the critical deliverables laid out for you
in 2018 and beyond.

 

Under the terms of this letter, if your employment terminates without cause (as
defined in the attached Appendix), we will provide for severance protection at
1X your base salary (“Separation Pay”).

 

If the Company is required to pay severance or termination benefits to you under
any other plan, agreement or arrangement, or by law, the Separation Pay payable
to you under this Agreement will be reduced by the amount of the required
severance or termination benefits required to be paid to you under such other
plan, agreement or arrangement, or by law. This provision is intended to prevent
duplication of benefits, and is not intended to permit an alteration in the time
or form of the Separation Pay payable under this Agreement.

 

This Agreement is confidential and should not be discussed with anyone
(including co-workers) other than your family members and your financial and
legal advisors. These individuals must also keep the terms of the Agreement
confidential. We are relying on your sensitivity and professionalism in
observing this request.

 

On behalf of Kodak and the Legal organization, I want to thank you for your
service and look forward to your continued contributions.

 

Sincerely,

 

[g1dbhgic4nev000001.jpg]

 

/s/ Karen M. Kelly

Director, Total Rewards and Operational Excellence and Vice President, HR

 

 

 

CC:

Mary Anne Detmer Rich Michaels Sharon Underberg

 

 

Eastman Kodak Company • 343 State Street • Rochester, NY 14650-0233

 

--------------------------------------------------------------------------------

 

Appendix Special Severance Plan

 

 

Qualifying Terminations:

 

A.

Eligible Qualifying Terminations. In the event of the termination by the Company
of your employment with the Company without Cause, if you satisfy the
requirement set forth in Paragraph B Waiver and Release, you shall be eligible
to receive the compensation specified in this Agreement. You will not be
eligible for compensation or benefits under this Agreement in the event of the
termination of your employment with the Company for Cause or by reason of your
death or Disability.

 

 

B.

Waiver and Release. To be eligible for the severance compensation and benefits
specified by this Agreement, you must sign and not revoke a waiver and release
of all claims arising out of (A) your employment with the Company, and (B) your
termination of employment from the Company, on a form reasonably satisfactory to
the Company and provided to the Participant, before the deadline specified by
the release.

 

 

C.

Non-Disparagement. By accepting any severance compensation or benefits under
this Agreement, you agree and covenant not to disparage the Company, its
directors, its officers or its employees; provided, however, this covenant shall
not prohibit you from reporting possible violations of federal laws or
regulations to any governmental agency or entity, including, but not limited to,
the Securities and Exchange Commission.

 

 

 

D.

Cause. For purposes of this Agreement, “Cause” means any of the following:

(i)your continued failure, for a period of at least 30 calendar days following a
written warning, to perform your duties in a manner deemed satisfactory by your
supervisor, in the exercise of his or her sole discretion; (ii) your failure to
follow a lawful written directive of Kodak’s Chief Executive Officer, your
supervisor or Kodak’s Board of Directors; (iii) your willful violation of any
material rule, regulation, or policy that may be established from time to time
for the conduct of the Company’s business; (iv) your unlawful possession, use or
sale of narcotics or other controlled substances, or performing job duties while
illegally used controlled substances are present in the your system; (v) any act
or omission or commission by you in the scope of your employment (A) which
results in the assessment of a civil or criminal penalty against you or the
Company, or (B) which in the reasonable judgment of your supervisor could result
in a material violation of any foreign or U.S. federal, state or local law or
regulation having the force of law; (vi) your conviction of or plea of guilty or
no contest to any crime involving moral turpitude; (vii) any misrepresentation
of a material fact to, or concealment of a material fact from, your supervisor
or any other person in the Company to whom you have a reporting relationship in
any capacity; or (viii) your breach of the Company’s Business Conduct Guide or
the Eastman Kodak Company Employee’s Agreement.

 



page 2 of 4



--------------------------------------------------------------------------------

Payment of Separation Pay; Tax Withholding:

 

The Separation Pay payable to you in the event of your Qualifying Termination
shall be paid over the 12-month period following the Qualifying Termination in
accordance with the Company’s usual payroll practices, less the amount of
applicable federal, state and local income and employment tax withholdings. The
payment of Separation Pay shall commence with the first full payroll period
following the expiration of the period during which you may revoke the waiver
and release required above, and the first installment of Separation Pay shall
include any installments that would otherwise have been paid following the date
of your Qualifying Termination and before the payment date of such first
installment of Separation Pay.

 

Section 409A:

 

The Separation Pay is intended to qualify for an exemption from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated and other official guidance issued thereunder
(collectively, “Section 409A”), and this Agreement shall be administered and
interpreted consistent with such intent. Notwithstanding the foregoing, the
Company makes no representations that the Separation Pay is exempt from Section
409A, and in no event will the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by you on
account of non-compliance with Section 409A. Each payment under this Policy
shall be deemed to be a separate payment for purposes of Section 409A.
References to “termination of employment” and similar terms used in this
Agreement mean a “separation from service” within the meaning of Section 409A.
In the event that you are a “specified employee” (within the meaning of Section
409A and as determined by the Company) at the time of separation from service,
any compensation payable hereunder by reason of such separation of service that
would otherwise be paid during the six-month period immediately following such
separation from service shall instead be paid on the first day of the seventh
month following the separation from service if and to the extent required to
comply with Section 409A.

 

Miscellaneous:

 

A.

Employee’s Agreement. Your Eastman Kodak Company Employee’s Agreement will
remain in full force and effect following the your termination of employment
with the Company, including, without limitation, the provisions regarding
nondisclosure of confidential information, non-competition with the Company, and
non-solicitation of Company employees, customers and suppliers. Before you
accept employment with any other person or entity while your Employee’s
Agreement is in effect, you must provide the prospective employer with written
notice of the provisions of the Employee’s Agreement and will deliver a copy of
the notice to the Company.

 

 

B.

No Guarantee of Employment. Nothing in this Agreement will be construed as
granting you a right to continued employment or other service with the Company,
or to interfere with the right of the Company to discipline or discharge you at
any time.

 

 

C.

Benefits Bearing. In no event shall any of the Separation Pay provided under
this Agreement be “benefits bearing.”

 

 

D.

Clawback. In the event that you breach any of the terms of the Eastman Kodak
Company Employee’s Agreement, in addition to and not in lieu of any other
remedies that the Company may pursue against you, no further payments of
Separation Pay will be made to

 

 



page 3 of 4



--------------------------------------------------------------------------------

you pursuant to this Agreement and you shall immediately repay to the Company
all moneys previously paid to you pursuant to this Agreement.

 

E.No Waiver. The failure by the Company or its agent to enforce any provision of
this Agreement at any time or from time to time, and with respect to any person
or persons, shall not be construed to be a waiver of such provision, nor in any
way limit the Company's or its agent's ability to enforce such provision in any
situation.

 

F.Severability. If part or all of any of the provisions of this Agreement shall
be held or deemed to be or shall in fact be inoperative or unenforceable as
applied in any particular situation, such circumstances shall not have the
effect of rendering any other parts of the provision at issue or other Agreement
provisions invalid, inoperative or unenforceable to any extent whatsoever.

 

G.Governing Law. This Agreement shall be construed in accordance with the laws
of New York State without regard to the conflicts of law principles thereof.

 

H.Headings. The headings used in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any of its
provisions.

 

*****

 

 

 

Signature of agreement:

 

 

 

 

 

 

 

 

 

 

 

EASTMAN KODAK COMPANY

 

 

 

 

Date:  May 31, 2018

 

By:

/s/ Roger W. Byrd

 

 

 

Roger W. Byrd

 

 

 

 





page 4 of 4

 

